Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

BATTERY HOUSING

Examiner: Adam Arciero	S.N. 16/329,474	Art Unit: 1727	February 25, 2021

DETAILED ACTION
Applicant’s response filed on February 06, 2021 has been received.  Claims 10-29 are currently pending.  Claims 10-11 and 16 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Claim 10 recites an intended use for a battery housing in the preamble.  The courts have held that “if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”  Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a 

Claim Rejections - 35 USC § 112
The claim rejection under 35 USC 112(b) on claims 10-29 for being indefinite are withdrawn because Applicant has amended the claims.

Claim Rejections - 35 USC § 102
The claim rejection under 35 USC 102(a)(1) as being anticipated by Choi et al. on claim 10 is withdrawn because Applicant has amended the claim.

Claim Rejections - 35 USC § 103
The claim rejection under 35 USC 103(a) as being unpatentable over Choi et al. and Nakamori et al. on claim 29 is withdrawn because Applicant has amended the independent claim.

Claims 10-11 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2012/0103714 A1) in view of Subramanian et al. (US 2015/0340671 A1).
As to Claims 10 and 29, Choi et al. discloses a battery housing comprising, comprising at least two tub parts (upper and lower cases) 210,220 that each comprise a bottom wall and side walls formed from the bottom wall, and wherein each of the tub 

    PNG
    media_image1.png
    505
    721
    media_image1.png
    Greyscale
 

Choi does not specifically disclose at least two tub parts that are adjacent to each other and connected by their assembly flanges in the claimed manner.
However, Subramanian et al. teaches of two adjacent battery modules 44a,b that are connected to each other by their assembly flanges 92,94 that are formed on side walls of the battery assembly, wherein the assembly flanges comprise a few maximum 
As to Claim 11, Subramanian et al. teaches wherein the assembly flanges have a sinusoidal curve (Fig. 4).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the assembly flanges of Choi in the claimed arrangement because Subramanian et al. teaches that traction batteries for vehicles can be retained and can withstand significant loads or impact and can prevent bowing or deformation (paragraph [0026]).

Allowable Subject Matter
Claims 12-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts of record, Choi, Subramanian, and Nakamori, do not specifically disclose, teach, or fairly suggest wherein the assembly flanges are connected in an area of the sections of their maximum width to a connection plate arranged on a side of the assembly flanges opposite a sealing support (claims 12 and 21); or wherein each assembly flange further comprises a base width along the at least one side wall and protrusions starting from the base width in sections of its maximum width, wherein the base width for receiving the protrusion of an assembly flange of another tub part has a recess with one-half the distance of two protrusions from one another (claim 16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727